13-4383-cr
United States v. Hobson

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
6th day of November, two thousand fourteen.

Present:
         ROBERT A. KATZMANN,
                     Chief Judge,
         PIERRE N. LEVAL,
         PETER W. HALL,
                     Circuit Judges.
________________________________________________

JAMES D. HOBSON,

           Defendant-Appellant,

                   v.                                           No. 13-4383-cr

UNITED STATES OF AMERICA,

         Appellee.
________________________________________________

For Defendant-Appellant:                 Melissa A. Touhey and James P. Egan, Federal Public
                                         Defenders

For Appellee:                            Lisa M. Fletcher and Paul D. Silver, for Richard
                                         Hartunian, United States Attorney for the Northern
                                         District of New York
      Appeal from the United States District Court for the Northern District of New York
(Mordue, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Defendant-Appellant James D. Hobson appeals from a November 6, 2013 judgment of

conviction in the United States District Court for the Northern District of New York (Mordue, J.)

following his guilty plea to one count of distribution of child pornography, one count of receipt

of child pornography, and three counts of possession of child pornography. See 18 U.S.C.

§§ 2252A(a)(2)(A), (5)(B). Hobson challenges the substantive reasonableness of his 151-month

prison sentence, imposed by the district court after it calculated without objection a Guidelines

range of 151 to 188 months’ imprisonment. We assume the parties’ familiarity with the

underlying facts, procedural history, and issues on appeal.

       We review a sentence for substantive reasonableness under a “deferential abuse-of-

discretion standard,” United States v. Thavaraja, 740 F.3d 253, 258 (2d Cir. 2014) (citation and

quotation marks omitted), and we will “set aside a district court’s substantive determination only

in exceptional cases where the trial court’s decision ‘cannot be located within the range of

permissible decisions,’ ” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc)

(citing United States v. Rigas, 490 F.3d 208, 238 (2d Cir. 2007)).

       Hobson contends that his sentence is substantively unreasonable because the district

court placed disproportionate weight on the severity of his offense and because it failed to

consider mitigating factors in accordance with United States v. Dorvee, 616 F.3d 174 (2d Cir.

2010). The district court reviewed and considered the factors outlined in 18 U.S.C. § 3553(a),

considering not only the mitigating evidence that Hobson set forth but also noting Hobson’s 12-

                                                 2
year-long addiction to and expansive collection of child pornography, some depicting sadistic

abuse of very young children. This was not an abuse of discretion. See United States v. Brown,

514 F.3d 256, 264, 270 (2d Cir. 2008) (no “robotic incantations” or “particular formula” required

in considering section 3553(a) factors).

       Equally meritless is Hobson’s contention that the Guidelines’ treatment of child-

pornography offenses is irrational and therefore requires special consideration of mitigating

factors. The Guidelines commentary acknowledges the limitations to which Hobson objects and

suggests that a departure may be warranted in some circumstances. See U.S.S.G. § 2G2.2,

comment. Hobson relies on Dorvee to argue that the district court failed to fully appreciate

Hobson’s mitigating factors, but that case is inapposite. See United States v. Aumais, 656 F.3d

147,157 (2d Cir. 2011) (noting that the problem identified by Dorvee was that the applied child-

pornography enhancements resulted in a Guidelines range that at its low end was twenty-two

months higher than the statutory maximum). Here, as in Aumais, the district court imposed a

sentence at the low end of the Guidelines range, which itself was significantly below the

statutory maximum penalty for his offense. This was not an abuse of discretion.

       We have considered Hobson’s remaining arguments and find them to be without merit.

For the reasons stated herein, the judgment of the district court is AFFIRMED.



                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK




                                                3